Citation Nr: 1753143	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-05 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for pyloroduodenal irritability with gastroesophageal reflux disease (GERD), currently rated as 30 percent disabling prior to July 1, 2014 and 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from December 1959 to September 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, South Carolina.  

This case was previously before the Board in January 2017 and was remanded for further development.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 1, 2014, the Veteran's pyloroduodenal irritability with GERD was manifested by recurrent epigastric distress, pyrosis and regurgitation.

2.  From July 1, 2014, the Veteran's pyloroduodenal irritability with GERD was manifested by persistent, recurrent epigastric distress, dysphasia, pyrosis, and substernal pain.


CONCLUSIONS OF LAW

1.  Prior to July 1, 2014, the criteria for a rating in excess of 30 percent for the Veteran's pyloroduodenal irritability with GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code (DC) 7346 (2016).

2.  From July 1, 2014, the criteria for a rating of 30 percent, but no greater, for the Veteran's pyloroduodenal irritability with GERD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 4.21, 4.114, DC 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Under DC 7346, a 10 percent rating is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Period Prior to July 1, 2014

The Veteran was in receipt of a 30 percent rating for his pyloroduodenal irritability with GERD prior to July 1, 2014 under 7346.  In order to qualify for the next higher 60 percent rating, the Veteran would need to have symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The Veteran was afforded an examination in September 2010 for his condition.  The Veteran reported he had a burning sensation in his stomach and in his throat.  The Veteran reported having esophageal distress several times a day which was painful.  The Veteran said he frequently had this moderate pain.  The examiner noted the Veteran's history of having pyrosis and had heartburn several times per day.  The examiner also noted the Veteran's history of regurgitation several times per day.  The examiner stated the Veteran did not have a history of hematemesis, melena, or esophageal dilation and there were no signs of significant weight loss or malnutrition.  The examiner reported the Veteran's condition did not affect his occupation because he was not then employed but that the Veteran's symptoms had moderate effects on some of his daily activities, such as chores, shopping, exercise, sleeping, and traveling.

In September 2011, the Veteran underwent an esophagogastroduodenoscopy procedure.  The examiner summarized that the Veteran's esophagus and stomach were normal.

The Veteran was seen by his medical provider in November 2011.  The examiner noted the Veteran had metaplasia and low grade dysplasia.

The Veteran was afforded an examination in September 2013 for his esophageal conditions.  The examiner noted the Veteran did not have persistent recurrent epigastric distress, infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance, anemia, weight loss, nausea, weight loss, hematemesis, or melena.  The examiner did note the Veteran had four episodes per year of recurrent vomiting that lasted less than one day and a dry, chronic cough.  The examiner reported the Veteran did not have esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The examiner opined that the Veteran's condition would impact his ability to work because bending over would aggravate the Veteran's heartburn.  The examiner stated the Veteran had recurring episodes of stomach or duodenum symptoms that were not severe four or more times per year and that each lasted less than one day.  The examiner also stated the Veteran had severe symptoms four or more times per year, which each lasted less than one day.  The examiner noted the Veteran did not have symptoms of abdominal pain, anemia, weight loss, nausea, hematemesis, melana, hypertrophic gastritis, postgastrectomy syndrome, vagotomy with pyloroplasty, or gastroenterostomy.  

The Veteran's medical records show he continued to seek treatment for his condition throughout the years.  However, none of the Veteran's medical records, including his VA examinations, show that he had symptoms that would require a 60 percent disability rating.  While the September 2013 examiner noted the Veteran had symptoms of vomiting and pain, the rest of the evidence is free of mention of any symptoms such as material weight loss and hematemesis or melana with moderate anemia; or other symptom combinations productive of severe impact of health.  Therefore, a 60 percent rating is not warranted.

The Board has considered whether a compensable disability rating would be appropriate under alternative diagnostic code provisions.  In January 2017, the Veteran's medical provider noted the Veteran had, since May 2013, chronic gastritis.  However, there is no evidence that the Veteran's gastritis was hypertrophic with severe hemorrhages, or large ulcerated or eroded areas (DC 7307).  The September 2013 examiner stated the Veteran did not have stricture or spasm of the esophagus (DCs 7203, 7204).  The evidence does not demonstrate the Veteran has adhesions of the peritoneum, ulcers, postgastrectomy syndromes, stomach problems, liver problems, cholecystitis, gall bladder problems, irritable colon syndrome, amebasis, dysentery, colitis, diverticulitis, large intestine problems, rectum or anus problems, inguinal hernia, or malignant neoplasms of the digestive system..  38 C.F.R. § 4.114, Diagnostic Codes 7304 - 7346.  Therefore, a higher rating under another diagnostic code is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

IV.  Period From July 2014

From July 1, 2014, the Veteran is in receipt of a 10 percent rating for his pyloroduodenal irritability with GERD under 7346.  In order to qualify for the next higher, 30 percent rating, the Veteran would have to have persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of heath.

The Veteran's medical records show he continues to seek medical treatment for his pyloroduodenal irritability with GERD.

The Veteran was afforded an examination in February 2017 for his pyloroduodenal irritability with GERD.  The Veteran reported moderate substernal pain that occurred about once per month.  The Veteran took medication for his condition with fair relief of acid reflux.  The examiner noted the Veteran had symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, substernal pain, sleep disturbance four or more times per year and vomiting four or more times per year.  The examiner noted the Veteran did not have esophageal stricture or spasm of the esophagus.  The examiner opined the Veteran's condition did impact his ability to work, stating that the Veteran cannot lift, push, or pull more than 25 pounds. Additionally, the Veteran could not perform tasks that required frequent and repetitive bending of his low back.  Because the Veteran has symptoms of recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, a 30 percent rating is warranted.

The Board has considered whether another disability rating would be appropriate under alternative diagnostic code provisions.  The February 2017 examiner stated the Veteran did not have stricture or spasm of the esophagus (DCs 7203, 7204).  The evidence does not demonstrate the Veteran has adhesions of the peritoneum, ulcers, gastritis, postgastrectomy syndromes, stomach problems, liver problems, cholecystitis, gall bladder problems, irritable colon syndrome, amebasis, dysentery, colitis, diverticulitis, large intestine problems, rectum or anus problems, inguinal hernia, or malignant neoplasms of the digestive system..  38 C.F.R. § 4.114, Diagnostic Codes 7304 - 7346.  Therefore, a higher rating under another diagnostic code is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  


ORDER

Entitlement to an increased rating for pyloroduodenal irritability with GERD in excess of 30 percent prior to July 1, 2014 is denied.

Entitlement to an increased rating for pyloroduodenal irritability with GERD of 30 percent, but no greater, from July 1, 2014 is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


